Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the "Agreement") is entered into as of the 19th day
of February, 2009, by and between NovaRay Medical, Inc. ("the Company") and Jack
Price (the "Consultant").

WHEREAS, Consultant is employed by the Company as its Chief Executive Officer
and President;

WHEREAS, Consultant desires to resign as Chief Executive Officer and President
of the Company but remain on the Company's Board of Directors and the Company
desires to accept such resignation by Consultant and desires that Consultant
remain on its Board of Directors;

WHEREAS, Company and Consultant desire to obtain a release from all claims,
counterclaims and defenses that could be brought against the other party
including without limitation pertaining to, in connection with or arising out of
(i) Consultant's employment with Company, (ii) Consultant's resignation as Chief
Executive Officer and President of the Company, (iii) the termination of
Consultant's employment with Company and (iv) the Executive Employment Agreement
(as defined below);

WHEREAS, Consultant desires to receive and the Company desires to pay the
amounts set forth herein;

WHEREAS, Company desires to engage Consultant for certain services as set forth
herein and Consultant desires to provide such services to the Company and its
Board of Directors;

WHEREAS, Consultant desires and the Company desires to continue vesting of the
Consultant's Stock (as defined below) pursuant to the Restricted Stock Purchase
Agreement dated as of October 23, 2006 (the "Restricted Stock Purchase
Agreement").

NOW, THEREFORE, in consideration of the above premises and intending to be
legally bound hereby, the parties agree as follows:

Resignation.
Consultant hereby resigns as Chief Executive Officer and President of the
Company as of February 28, 2009 pursuant to Section 7.3 of that certain
Executive Employment Agreement dated as of December 19, 2007 (the "Executive
Employment Agreement") and Company accepts such resignation. Consultant's
employment with Company shall be terminated as of February 28, 2009. In
consideration of signing this Agreement, Consultant shall receive payments of
(i) $28,333, less regular withholdings, no later than the eighth day after
Consultant has executed this Agreement, provided that Company has received the
executed Agreement and Consultant has not revoked the Agreement, (ii)
reimbursement of business expenses properly incurred prior to March 1, 2009 and
submitted in accordance with the Company's policies

and (iii) $5,000 or pro rata amount for each calendar quarter beginning on April
1, 2009 until the end of the term of this Agreement as set forth in Section 13
hereof, payable at the end of each calendar quarter with the first payment
commencing June 30, 2009. Consultant shall not be entitled to any other
compensation, benefits or payments from the Company. Mutual Release. Consultant
and Company hereby release and forever discharge the other party, its officers,
Board of Directors, affiliated, related, parent or subsidiary corporations,
employees, successors and agents from any and all claims, demands, obligations,
causes of action of any nature whatsoever, whether based on tort, including but
not limited to wrongful termination, public policy, constructive discharge,
negligent or intentional tort; contract (implied, oral or written), or breach
thereof; fraud; or statute, including the Age Discrimination in Employment Act,
the Older Workers' Benefits Protection Act, the California Fair Employment &
Housing Act; or any other theory of recovery or claim either in equity or in
law, whether or not now known, suspected or unsuspected, or claimed, which
Consultant or Company ever had or now has or claims to have, including without
limitation in any way pertaining to, in connection with or arising out of (i)
Consultant's employment with Company,(ii) Consultant's resignation as Chief
Executive Officer and President of the Company, (iii) the termination of
Consultant's employment with Company and (iv) the Executive Employment
Agreement. Consultant and Company promise that such party will never file, at
any time subsequent to the execution of this Agreement, in any state or federal
court or before any local, state, or federal administrative agency, any claim or
action of any kind, nature, or character whatever, known or unknown, which each
may now have, or ever have had, against the other party with respect to any
matter including without limitation pertaining to, in connection with or arising
out of (i) Consultant's employment with Company, (ii) Consultant's resignation
as Chief Executive Officer and President of the Company, (iii) the termination
of Consultant's employment with Company and (iv) the Executive Employment
Agreement. In addition, Consultant and Company hereby waive any and all rights
or benefits which such party may have under the terms of section 1542 of the
California Civil Code, which is set forth below as follows:

Section 1542. A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected in his settlement
with the debtor.

Continued Vesting. Consultant's Stock (as defined in the Restricted Stock
Purchase Agreement) shall continue to vest (as defined in the Restricted Stock
Purchase Agreement) pursuant to Section 3 thereof until the later of (i) the end
of the term of this Agreement as set forth in Section 13 below or (ii) the date
on which Consultant ceases to be a member of the Company's Board of Directors.
At such time, the Restricted Stock (as defined in the Restricted Stock Purchase
Agreement) shall be subject to the Repurchase Option (as defined in the
Restricted Stock Purchase Agreement) for a period of ninety (90) days from the
later of (i) the end of the term of this Agreement as set forth in Section 13
below or (ii) the date on which Consultant ceases to be a member of the
Company's Board of Directors. For purposes of the Restricted Stock Purchase
Agreement, Consultant's termination of employment with the Company shall not be
deemed a termination of Consultant's employment by the Company, a termination of
employment by Consultant for Good Reason (as defined in the Restricted Stock
Purchase Agreement) or a termination of employment by Consultant for Good Reason
without consent. Subject to the foregoing, the Restricted Stock Purchase
Agreement shall remain in full force and effect. Independent Contractor. This
Agreement shall not render the Consultant an employee, partner, agent of, or
joint venturer with the Company for any purpose except as set forth in Section
16 of the Restricted Stock Purchase Agreement. Consultant is and will remain an
independent contractor in the relationship with the Company. The Company shall
not be responsible for withholding, social security, retirement, unemployment,
worker's compensation, disability or similar taxes or insurance with respect to
the compensation of the Consultant hereunder after February 28, 2009. The
Consultant waives and shall have no claim against the Company hereunder or
otherwise for vacation pay, sick leave, retirement benefits, social security,
worker's compensation, health or disability benefits, unemployment insurance
benefits, or employee benefits of any kind. Consultant agrees to indemnify the
Company and hold it harmless from any and all claims on the Company to pay any
withholding, social security, retirement, unemployment, worker's compensation,
disability, vacation, sick leave, health or employee benefit obligations.
Duties. Subject to the terms and conditions of this Agreement, the Company
hereby engages the Consultant as an independent contractor to consult in the
strategic and market development activities for the Company's Board of Directors
and the Consultant hereby accepts such engagement. Expenses. During the term of
this Agreement, the Consultant shall bill and the Company shall reimburse
Consultant only for such out-of-pocket expenses for such amounts previously
approved by the Company in writing. Inventions.


Any and all ideas, processes, technology, computer programs, software, original
works of authorship, designs, formulas, patents, copyrights, trademarks, service
marks, inventions, discoveries, developments, innovations and all improvements,
rights and claims related to the foregoing that are conceived, developed or
reduced to practice by the Consultant (alone or with others) pursuant to this
Agreement ("Invention Ideas") shall be the exclusive property (whether or not
patentable) of the Company; and the Consultant hereby assigns, without further
consideration, all right, title, and interest (throughout the United States and
in all foreign countries) in the Invention Ideas to the Company free and clear
of all liens and encumbrances. The Consultant agrees to maintain adequate and
current written records on development of all Invention Ideas for the Company
and to promptly disclose to the Company all Invention Ideas and relevant
records, which records shall remain the sole property of the Company. Consultant
further agrees that all information and records pertaining to any idea, process,
technology, computer program, software, original work of authorship, design,
formula, patent, copyright, trademark, service mark, invention, discovery,
development, innovation and all improvements, rights and claims related to the
foregoing that Consultant believes is not or may not be an Invention Idea, but
is conceived, developed or reduced to practice by the Consultant (alone or with
others) during the term of this Agreement shall be promptly disclosed to the
Company. The Company shall determine if in fact the idea, process, technology,
computer program, software, original work of authorship, design, formula,
patent, copyright, trademark, service mark, invention, discovery, development,
innovation and all improvements, rights and claims related to the foregoing is
an Invention Idea subject to this Agreement. The Consultant agrees to cooperate
with the Company, to assist the Company, to testify on behalf of the Company and
to execute all proper documents, to enable the Company to apply for, prosecute,
obtain or enforce letters patent, applicable registrations and all other
intellectual property protection in the United States and foreign countries in
the inventions and the copyrightable material. Should the Company be unable to
secure signature of Consultant on any document necessary to apply for,
prosecute, obtain, or enforce any patent, copyright, or other right or
protection relating to any Invention Idea, whether due to mental or physical
incapacity or any other cause, Consultant hereby irrevocably designates and
appoints the Company and each of its duly authorized officers and agents, as the
agents and attorneys-in-fact of Consultant to act for and on behalf and instead
of the Consultant, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by the Consultant. A reasonable attempt will be made
to inform the Consultant of such actions taken on behalf of Consultant.
Confidentiality.
The Consultant acknowledges that during the engagement Consultant will have
access to and become acquainted with various trade secrets, inventions,
innovations, processes, information, records, and specifications owned or
licensed by the Company or its clients and/or used by the Company in connection
with the operation of its business including, without limitation, business and
product processes, methods, customer lists, accounts, and procedures. The
Consultant agrees that Consultant will not disclose any of the aforesaid,
directly or indirectly, or use any of them in any manner, either during the term
of this Agreement or at any time thereafter, except to the extent required to
perform the services in the course of this engagement with the Company. All
files, records, documents, blueprints, specifications, information, letters,
notes, media lists, original artwork/creative, notebooks, products, prototypes
and similar items relating to the business of the Company, whether prepared by
the Consultant or otherwise coming into Consultant's possession, shall remain
the exclusive property of the Company. The Consultant shall not retain any
copies of the foregoing without the Company's prior written permission. Upon the
expiration or earlier termination of this Agreement, or whenever requested by
the Company, the Consultant shall immediately deliver to the Company all such
files, records, documents, specifications, information, and other items in the
possession of the Consultant or under control of the Consultant. The Consultant
further agrees not to disclose the terms of this Agreement to any person without
the prior written consent of the Company.
Representations and Warranties
. The Consultant represents and warrants that the performance of all the terms
of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by the Consultant in confidence or in trust
prior to the execution of this Agreement. The Consultant further represents and
warrants that any and all inventions that the Consultant has created or will
create under this Agreement will be original and shall not infringe the rights
of any third party to the extent of Consultant's knowledge.
Conflicts of Interest; Non-hire Provision.
The Consultant represents that Consultant is free to enter into this Agreement
and that this engagement does not violate the terms of any agreement between the
Consultant and any third party. There is no existing contract in conflict with
this Agreement or any other contract to assign or license Invention Ideas or
other ideas, processes, technology, computer programs, software, original works
of authorship, designs, formulas, patents, copyrights, trademarks, service
marks, inventions, discoveries, developments, innovations pursuant to this
Agreement. Further, the Consultant, in rendering the services hereunder shall
not utilize any invention, discovery, development, improvement, innovation, or
trade secret in which Consultant does not have a proprietary interest. For a
period of twelve (12) months following any expiration or termination of this
Agreement, the Consultant shall not, directly or indirectly hire, solicit,
induce, recruit or encourage any employee, consultant, or contractor to leave
the Company using or involving trade secrets or confidential information of the
Company.
Right to Injunction.
The parties hereto acknowledge that the services to be rendered by the
Consultant under this Agreement and the rights and privileges granted to the
Company under the Agreement are of a special, unique, unusual, and extraordinary
character which gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated by damages in any action at law, and the
breach by the Consultant of any of the provisions of this Agreement will cause
the Company irreparable and immediate injury and damage which is extremely
difficult to estimate, making any remedy at law or in damages inadequate. The
Consultant expressly agrees that the Company shall be entitled to injunctive and
other equitable relief in the event of, or to prevent, a breach of any provision
of this Agreement by the Consultant. Resort to such equitable relief, however,
shall not be construed to be a waiver of any other rights or remedies that the
Company may have for damages or otherwise. The various rights and remedies of
the Company under this Agreement or otherwise shall be construed to be
cumulative, and no one of them shall be exclusive of any other or of any right
or remedy allowed by law.
Limitations of Liability
.
IN NO EVENT SHALL COMPANY BE LIABLE FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES OF ANY NATURE WHATSOEVER, INCLUDING, BUT NOT LIMITED TO LOSS OF PROFITS
OR OTHER ECONOMIC LOSS ARISING OUT OF THIS AGREEMENT OR THE SERVICES RENDERED
HEREUNDER. CONSULTANT AGREES THAT COMPANY'S LIABILITY TO THE CONSULTANT UNDER
ANY PROVISION OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL NOT
EXCEED $10,000. THE PARTIES ACKNOWLEDGE AND AGREE THAT THE FOREGOING LIMITATIONS
OF LIABILITY ARE AN ESSENTIAL ELEMENT OF THE AGREEMENT BETWEEN THE PARTIES AND
THAT IN THEIR ABSENCE THE ECONOMIC TERMS OF THIS AGREEMENT WOULD BE
SUBSTANTIALLY DIFFERENT. Term.
This Agreement shall commence on the date set forth above and shall remain in
full force and effect until either (i) the earlier of March 31, 2010 or the date
on which Consultant ceases to be a member of the Company's Board of Directors or
(ii) such other date agreed to in writing by Consultant and the Company and
signed by the Consultant and the Chief Executive Officer or Chief Financial
Officer of the Company.
Survival.
Sections 1-4, 7-19 of this Agreement shall survive and continue in effect after
any expiration or termination of this Agreement.
Successors and Assigns.
All of the provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, if any, successors,
and assigns.
Choice of Law, Jurisdiction.
The laws of the state of California as applied to agreements between California
residents to be performed entirely within California without reference to its
conflict of laws principles shall govern the interpretation of this Agreement
including without limitation, the validity of this Agreement, the construction
of its terms, and the interpretation of the rights and duties of the parties
hereto. Except as set forth in Section 11 hereof, the parties agree that any
dispute arising from the terms and conditions of this Agreement that cannot be
settled by mutual agreement of the parties shall be resolved through binding
arbitration in Alameda County, California. If the parties cannot agree on a
single arbitrator, each party shall select one arbitrator and those two
arbitrators so selected shall select a third and thereafter, all three
arbitrators shall hear the matter. The award may be enforced in a court of
competent jurisdiction in Alameda County, California.
Headings.
Section headings are not to be considered a part of this Agreement and are not
intended to be a full and accurate description of the contents hereof.
Waiver.
Waiver by one party hereto of breach of any provision of this Agreement or
rights hereunder by the other shall not operate or be construed as a continuing
waiver or waiver of any subsequent breach.
Notices.
Any and all notices, demands, or other communications required or desired to be
given hereunder by any party shall be in writing and shall be validly given or
made to another party if personally served, or if deposited in the United States
mail, certified or registered, postage prepaid, return receipt requested. If
such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice,
demand, or other communication is given by mail, such notice shall be
conclusively deemed given five (5) days after deposit thereof in the United
States mail addressed to the party to whom such notice, demand, or other
communication is to be given as follows:

If to the Consultant: Jack Price
________________

________________

If to the Company: NovaRay Medical, Inc.
39655 Eureka Drive

Newark, California 94560

Attention: Chief Financial Officer

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

Modification or Amendment.
No amendment, change, or modification of this Agreement shall be valid unless in
writing specifically referring to this Agreement and signed by the Chief
Executive Officer or Chief Financial Officer of Company.
Entire Understanding, Interpretation.
This document and the Restricted Stock Purchase Agreement constitute the entire
understanding and agreement of the parties, and any and all prior or
contemporaneous agreements, understandings, and representations including
without limitation, any prior contractor agreements are hereby superseded in
their entirety and are of no further force and effect. In the event of a
conflict between any provision of this Agreement and the Restricted Stock
Purchase Agreement, the provisions of this Agreement shall prevail. The
Agreement is to be construed as drafted by both parties jointly. The Agreement
shall be interpreted and construed neutrally in accordance with its plain
meaning and shall not be presumptively construed against either party. Each
party to the Agreement represents and acknowledges that it is represented by
counsel or decides not to seek such representation and the Agreement shall be
deemed to have been drafted jointly by both parties.

Consultant is hereby advised to consult with an attorney prior to executing this
Agreement and is further advised that Consultant has twenty-one (21) days to
consider this Agreement. Consultant acknowledges that if Consultant executes
this Agreement prior to the expiration of 21 days, or if Consultant chooses to
forego the advice of an attorney, Consultant does so freely and knowingly, and
waives any and all future claims that such action or actions would affect the
validity of this Agreement. Consultant may revoke this Agreement within seven
(7) calendar days after signing it. If Consultant revokes this Agreement, the
Company will be immediately released from any further obligation under this
Agreement, the Company may recover any payments already made under this
Agreement, and this Agreement will not be effective or enforceable and will be
subject to the terms and conditions of California Evidence Code sections 1152
and 1154. Unenforceability of Provisions. If any provision of this Agreement, or
any portion thereof, is held to be invalid and unenforceable, then the remainder
of this Agreement shall nevertheless remain in full force and effect.

In witness whereof the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals and that the Agreement may be executed in
one or more counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
instrument.

NovaRay Medical, Inc.

By: _/s/ William Frederick_____________

Name: William Frederick

Title: Chief Financial Officer

Jack Price

By: _/s/ Jack Price_______________________

Name: Jack Price

 